Citation Nr: 0002195	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  91-54 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a cardiac/mental health 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from June 1974 to July 1977.  
This matter comes to the Board of Veterans' Appeals (Board) 
from a July 1990 rating decision of the Department of 
Veterans Affairs (VA) Cleveland Regional Office (RO) that 
failed to adjudicate the appellant's claim of service 
connection for a cardiac/mental health disorder.  


REMAND

In April 1988, the appellant filed a claim seeking VA 
benefits for neck, back, and shoulder injuries, as well as 
panic attacks and paroxysmal atrial tachycardia (PAT).  The 
RO, in a November 1988 rating decision, denied the claim for 
pension benefits.  The Board denied that claim as well in a 
September 1989 decision.  Neither the RO nor the Board 
evaluated the claim regarding panic attacks and PAT, although 
the Board did discuss the appellant's history of panic 
attacks and tachycardia.

In a November 1989 statement, the appellant requested 
reopening of previously denied claims of service connection 
for neck, back, and shoulder injuries and referred to the 
discussion in the Board's September 1989 decision of his 
history of panic attacks and PAT.  The RO issued a July 1990 
rating decision, in which it denied the claims regarding 
neck, back, and shoulder disorders; it did not mention the 
appellant's contentions regarding panic attacks and PAT.  

In August 1990, the appellant filed a notice of disagreement 
with the July 1990 rating decision, specifically stating that 
he disagreed with the neck, back, and shoulder 
determinations, and also listing PAT.  The RO's October 1990 
statement of the case and the appellant's November 1990 
substantive appeal, perfecting his appeal with respect to the 
neck, back, and shoulder claims, but did not refer to panic 
attacks or PAT.  The Board, in a September 1992 decision, 
denied the claims of service connection for neck, back, and 
shoulder disorders.  

The appellant then filed a notice of appeal with the United 
States Court of Veterans Appeals (since March 1, 1999 the 
United States Court of Appeals for Veterans Claims) (Court).  
The appellant's sole argument on appeal to the Court was that 
VA failed to adjudicate the claim of service connection for a 
cardiac/mental health disorder in the July 1990 rating 
decision.  (The Court deemed the neck, back, and shoulder 
claims to have been abandoned and affirmed the Board's 
September 1992 decision with respect to those claims.)  In a 
February 1999 memorandum decision, the Court held that the 
appellant's August 1990 notice of disagreement could be 
reasonably read as encompassing disagreement with the RO's 
failure to adjudicate a claim of service connection for a 
cardiac/mental health disorder.  See Garlejo v. Brown, 
10 Vet. App. 229, 133 (1997); Isenbart v. Brown, 7 Vet. App. 
537, 540-41 (1995) (where claimant reasonably raises a claim 
before the RO, and it fails to adjudicate that claim, 
claimant's notice of disagreement can reasonably be read to 
encompass RO's failure to adjudicate that claim).  The Court 
ordered that the case be remanded for the Board to render a 
decision on the cardiac/mental health matter.  

Because the RO has not rendered a decision on this matter, 
the Board will remand the claim for a rating decision, to be 
followed by a statement of the case.  See Phillips v. Brown, 
10 Vet. App. 25, 38 (1997) (Steinberg, J., concurring in part 
and dissenting in part) (on remand, Board may either render 
decision or remand the matter to the RO for an initial 
adjudication); Bernard v. Brown, 4 Vet. App. 384 (1993) 
(Board cannot address a question that has not already been 
addressed by the RO).  See also Manlincon v. West, 12 Vet. 
App. 238 (1999) (remand to cure procedural defect required 
where notice of disagreement filed without subsequent 
issuance of statement of the case).  

The case is REMANDED for the following development:

The RO should review the claims file and 
adjudicate the claim of service 
connection for a cardiac/mental health 
disorder.  Thereafter, the RO should 
provide a statement of the case to the 
appellant and his representative 
addressing the issue.  The statement of 
the case should include all relevant law 
and regulations pertaining to the claim. 
Reasons and bases for the denial also 
should be included. The appellant must be 
advised of the time limit in which he may 
file a substantive appeal.  38 C.F.R. 
§ 20.302(b).  Then, if and only if, an  
appeal is perfected, this issue should be 
returned to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



